Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claim 1 has been cancelled
Claims 2-21 have been submitted for examination
Claims 2-21 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,997,095. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Patent no.
10,997,095
2














a first comparator coupled with a first reference voltage supply circuit, the first comparator configured to distinguish a first symbol candidate from a second symbol candidate during a first unit interval of the set of unit intervals based at least in part on a configuration of the first reference voltage supply circuit; 
a second comparator coupled with a second reference voltage supply 
a first latching component configured to sample an output of the first comparator; and 

a second latching component configured to sample an output of the second comparator.
























a comparator stage and a sampler stage;
 the comparator stage comprising: 
a first comparator coupled with the pin and a first reference voltage, the first comparator configured to distinguish a first symbol candidate from a second symbol candidate during a first unit interval of the series using the first reference voltage; and 

a second comparator coupled with the pin and a second reference voltage different than the first reference voltage, the 
the sampler stage comprising: 





a first latch coupled with the first comparator and configured to sample an output of the first comparator during the first unit interval; and 
a second latch different than the first latch, the second latch coupled with the second comparator and configured to 




2.	Similarly, Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of commonly owned patent no. 10,997,095. Although the claims at issue are not identical, they are not patentably distinct from each other.
3.	Similarly, Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of commonly owned patent no. 10,997,095. Although the claims at issue are not identical, they are not patentably distinct from each other.

4.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of commonly owned patent no. 10,997,095. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Patent no.
10,997,095
10
















identifying a first offset associated with a first reference voltage for distinguishing a first symbol candidate from a second symbol candidate in a plurality of symbols; identifying a second offset for the first reference voltage and a third offset for the first reference voltage after identifying the first offset, the second offset being different than the third offset; configuring, in a first unit interval of a set of unit intervals, the first reference voltage with the second offset; and 























receiving a plurality of symbols during a series of unit intervals, each unit interval of the series 
 identifying a baseline level offset associated with a first reference voltage for distinguishing a first symbol candidate from a second symbol candidate in the plurality of symbols; 
identifying a first level offset for the first reference voltage in a first unit interval of the series and a second level offset for the first reference voltage in a second unit interval of the series after identifying the baseline level offset, the first level offset being different than the second level offset; and configuring the first reference voltage in the first unit interval with the first level offset and the first 


5.	Similarly, Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of commonly owned patent no. 10,997,095. Although the claims at issue are not identical, they are not patentably distinct from each other.
6.	Similarly, Claim 17 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim  6 of commonly owned patent no. 10,997,095. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112